Exhibit 10.33

 

LOGO [g368232g66g53.jpg]   Renaud Laplanche   Chief Executive Officer   Ph/Fax:
1-650-482-5231   rlaplanche@lendingdub.com

May 12, 2010

Dear Scott:

On behalf of Lending Club Corporation (the “Company”), I am pleased to extend
the following offer to join our team.

Job Description

Your position will be Chief Marketing Officer, reporting to the CEO. Your
primary functions will include the following:

 

  •  

Work closely with the CEO and other members of the management team to provide
strategic direction and lead the company towards continued success;

 

  •  

Develop marketing plan, as well as supporting strategies, tactics and resources
necessary to achieve plan.

 

  •  

Manage the Website, customer service, and every customer touch point;

 

  •  

Provide strategic direction in the design, development, analysis and
implementation of the company’s product. Define and deliver an industry-leading
consumer experience.

 

  •  

Develop and lead the execution of marketing programs hands-on, including through
SEO/SEM, affiliates, display ads, viral strategies, partnerships and other
online acquisition strategies.

 

  •  

Establish business development strategies in accordance with the company’s goals
and lead the execution of business development strategies.

 

  •  

Provide marketing skills and expertise to the company by building, developing
and managing a marketing team capable of carrying out the necessary marketing
strategies and tactics.

 

  •  

Develop messaging, design and implement the company’s PR strategy by managing
the agency relationship and represent the company at public speaking
engagements, trade shows and with the media.

 

  •  

Track results with a quantifiable, measurable, ROI focus on metrics.

 

  •  

Oversee the staff and operating budgets for the marketing department.

 

  •  

Present marketing plans and activities to the Board of Directors.

Cash Compensation and Sales Commission

Your base compensation will be a gross annual salary of $275,000. In addition,
you will be eligible for a $75,000 annual bonus based on agreed-upon, reasonable
objectives. Your base salary will be paid semi-monthly. Your bonus will be paid
quarterly.

Equity Participation

You will be eligible to receive stock options under the Company’s 2007 Stock
Incentive Plan and will receive within 3 months of your signing of this offer a
number of options representing as of the grant date 1.2% of the Company’s fully
diluted capital. The terms of the options will be set forth in an option
agreement that will be entered into between you and the Company. The options
will vest over 4 years, 25% of the total grant on the first anniversary of your
date of hire, and the remainder, ratably, quarterly for the subsequent 3 years.
We will periodically consider additional option grants based Company and
individual performance.

LendingClub Corporation

370 Convention Way Redwood City, CA 94063

 

Page 1 of 3



--------------------------------------------------------------------------------

You will have the right to sell up to $150,000 worth of shares to a third party
or to the Company each year, and the Company will have the obligation to buy
these shares from you in case there is no third party buyer, subject to any
right of first refusal from other Company shareholders. The selling price to a
third-party buyer will be set by agreement between you and the buyer. The
selling price to the Company, in case there is no third party buyer, shall be
set based on the latest available Company valuation.

Termination Payments and Vesting.

(a) In the event the Company terminates your employment without cause or if you
terminate your employment for good reason, the Company will pay you accrued but
unused vacation and salary through the date of termination as well as (i) any
Bonus earned of any period ending before the termination and (ii) a lump-sum
payment equal to 3 months of the then current Base Salary and 6 months of COBRA
coverage, subject to and conditioned upon your executing a valid general release
and waiver waiving all claims you may have against the Company, its successors,
assigns, affiliates, employees, officers and directors, and the Company
representing that to the best of its knowledge it is unaware of any claims it
may have against you.

(b) If your employment is terminated by (i) the Company for cause,
(ii) voluntarily by you, or (iii) as a result of your death or disability, the
Company shall pay you or your estate, as the case may be, within thirty
(30) days following the date of termination any accrued but unused vacation,
salary and earned bonus on a per day pro rata basis through the date of
termination or the date of commencement of disability, as appropriate.

(c) In the event your employment is terminated without cause in relation to the
sale or other disposition of all or substantially all of the Company’s assets or
a change in ownership in a single transaction or series of related transactions
of fifty percent (50%) or more of the Company’s stock, 50% of the options that
remain unvested at the time of termination shall become fully vested on the date
of such termination; provided, however, that this provision shall not apply in
the event of any equity financings of the Company.

Benefits

The Company provides generous employee benefit plans, including medical and
dental. The company will make a 100% contribution for your benefit plan, and
will also pay more than 50% towards your family and dependents.

Vacation Policy

You will be entitled to paid vacation of two weeks the first year and three
weeks thereafter.

Other Matters

You are expected to abide by the Company employee manual and guidelines. You
will sign and comply with a Proprietary Information and Inventions Agreement,
which prohibits unauthorized use or disclosure of the Company proprietary
information.

You hereby represent that all information regarding your professional experience
or education provided to the Company as part of the interview process, either
orally or in writing, are correct. You understand that a breach of these
representations would result in immediate termination of your employment with
the Company, notwithstanding what is stated in the “Termination” section above.
This letter constitutes the entire agreement between you and the Company. It
supersedes any prior written or verbal agreements or representations between you
and the Company.

LendingClub Corporation

 

Page 2 of 3



--------------------------------------------------------------------------------

Under federal law, you also will be required to verify your eligibility to work
in the United States. On your first day of employment, you will be required to
fill out the INS form I-9. Please bring with you documents that will establish
your identity and employment eligibility. A list of acceptable documents is
available at

We very much hope that you will accept our offer and look forward to having you
on board.

 

Very truly yours,   /s/ Renaud Laplanche   Renaud Laplanche   CEO

Acceptance Acknowledgement: I accept the employment offer as described in this
letter and wish my starting date to be May 24, 2010.

 

 

/s/ Scott Sanborn

  Scott Sanborn   Date 5/12/10

LendingClub Corporation

 

Page 3 of 3